Citation Nr: 0608350	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death, to include a claim for entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of status/post stent placement, right femoral 
artery, and status/post left femoral-popliteal bypass surgery 
at a VA medical facility.

3.  Entitlement to nonservice-connected (NSC) death pension 
benefits.

4.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from military service in December 1969 
with over 24 years of active duty.  He died in August 2002 at 
the age of 80.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

The appellant testified before the undersigned Veterans Law 
Judge in August 2004.  A transcript of the hearing is of 
record.

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of status/post stent 
placement, right femoral artery, and status/post left 
femoral-popliteal bypass surgery at a VA medical facility is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for VA benefits was not pending at the time of 
the veteran's death in August 2002.

2.  The veteran died in August 2002 at the age of 80.  
According to the Certificate of Death, the immediate cause of 
the veteran's death was listed as sepsis due to "kidney."  
No other medical disorders were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

3.  The private physician who signed the death certificate 
clarified that the veteran had had a stroke and a history of 
coronary artery disease, which was his most significant 
underlying health problem.  It was also noted that the 
veteran had a history of recurrent aspiration which put him 
at significant risk for sepsis.  

4.  Another private physician attributed the veteran's death 
to acute hemorrhagic stroke.

5.  At the time of the veteran's death, service connection 
had been established for duodenal ulcer disease, rated as 20 
percent disabling, and an impairment of the tibia/fibula, 
rated as 0 percent disabling.   

6.  The disorders that resulted in the veteran's death, to 
include sepsis, a kidney disorder, chronic aspiration, 
coronary artery disease, and a stroke had their onset long 
after service and were unrelated to the veteran's military 
service or any incident thereof.

7.  The veteran's service-connected ulcer and left ankle 
disability did not cause his death or contribute materially 
or substantially to the cause of death.

8.  The appellant's annualized countable income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse.

9.  Prior to the promulgation of a decision, the appellant 
requested a withdrawal of the issues of entitlement to DEA 
benefits under Chapter 35.


CONCLUSIONS OF LAW

1.  The criteria for a claim of entitlement to an increased 
rating for duodenal ulcer disease for purposes of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 
1155, 5103(a), 5013A, 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).

2.  Neither sepsis, a kidney disorder, chronic aspiration, 
coronary artery disease, nor a stroke were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.312 (2005).

3.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2005).

4.  The appellant's countable income is excessive for receipt 
of death pension benefits.  38 U.S.C.A. §§ 1521, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 
3.273 (2005).

5.  The criteria for withdrawal of her Substantive Appeal by 
the appellant on the issue of entitlement to DEA benefits 
under Chapter 35 have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating for Duodenal Ulcer 
Disease for Purposes of Accrued Benefits

The relevant law and regulations provide that upon the death 
of a veteran, periodic monetary benefits to which he was 
entitled to receive at the time of death based on existing 
ratings or decisions or those benefits due, based on evidence 
in the file at the date of death that were unpaid for a 
period not to exceed two years prior to death may be paid to 
his spouse, children or dependent parents as accrued 
benefits.   38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2005).

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death, but only within the 
limits otherwise established by law.  The courts have 
included among these limits that the veterans' claims do not 
survive their deaths.  See Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).

Significantly, there was no claim filed for an increased 
rating for duodenal ulcer disease made by the veteran and/or 
a pending claim prior to or at the time of his death in 
August 2002.  The record shows that he filed a claim for 
"increase of related medical problems" in June 1999; 
however, he indicated in August 2000 that he "wanted to 
cancel his claim."  Subsequent evidence associated with the 
claims file does not support an intent to file a claim for an 
increased rating prior to his death in August 2002. 

The appellant filed her claim for benefits in a VAF Form 21- 
534 received in September 2002.  So, although her claim was 
timely filed, absent a pending claim for benefits at the time 
of the veteran's death, accrued benefits are not payable.  As 
such, the claim for accrued benefits is denied.

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

In essence, the appellant testified that the veteran's death 
was related to military service.  On one hand, she contends 
that he suffered a leg injury when he stepped in acid while 
on active duty, as evidenced by the discoloration of his leg.  
She asserts that this injury ultimately lead to the need for 
surgery on his legs, which caused blood clots, which caused 
him to have a stroke, which lead to his death.  In the 
alternative, she contends that blood clots were brought on by 
artery surgery at a VA medical facility, which caused the 
veteran to have a stroke and die.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Continuity of symptomatology is required where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2005).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

First, to the extent that the appellant claims that the 
veteran's death was related to VA procedures in February 
2001, this claim will be remanded below for further medical 
evidence. 

Next, the Board will consider whether the veteran's already 
service-connected disabilities (in this case, duodenal ulcer 
disease and a tibia/fibula disorder) caused or contributed 
substantially or materially to cause death.  In finding that 
they did not, the Board places significant probative value on 
the absence of a medical relationship between his service-
connected disorders and the causes of the veteran's death.  

Importantly, the causes of death listed on the Certificate of 
Death (sepsis and a kidney disorder) made no mention of 
duodenal ulcer disease or an ankle disorder of any kind.  In 
addition, no physician has ever established a causal 
relationship between the veteran's service-connected 
disorders and his death.  Further, while he had received 
treatment with respect to his service-connected disabilities, 
primarily the gastrointestinal disorder, the record does not 
support a finding that his service-connected disorders were 
related to the veteran's ultimate demise.

Next, the Board will consider the question of whether the 
conditions which caused the veteran's death - variously 
identified as sepsis, a kidney disorder, chronic aspiration, 
coronary artery disease, and a stroke - were incurred in or 
aggravated by military service.  

A review of the relevant clinical evidence of record, 
including the service medical records, does not contain any 
evidence which would lead to a conclusion that service 
connection for sepsis, a kidney disorder, chronic aspiration, 
coronary artery disease, or a stroke is warranted.  Nor does 
the evidence reveal an injury to the legs as a result of acid 
burns.

Specifically, the veteran's service medical records reveal no 
complaints, symptomatology, or findings of sepsis, a kidney 
disorder, chronic aspiration, coronary artery disease, or a 
stroke.  His service separation examination is normal as to 
all the relevant systems.  In the Report of Medical History, 
the reviewing military physician noted a history of pain in 
the chest, which was attributed to a duodenal ulcer.  He 
specifically reported that there was no in-service history of 
heart disease or heart attack.

Post service medical records show no complaints or treatment 
related to sepsis, a kidney disorder, or chronic aspiration 
essentially until shortly prior to the veteran's death.  On 
the other hand, the medical evidence reflects a long-history 
of coronary artery disease, including bypass grafts in 1976 
and in 1994.  Further, the veteran had a long history of 
peripheral vascular disease and various other medical 
conditions.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the causes of the 
veteran's death to active military service.  

The mere contentions of the appellant as to a medical nexus, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate the veteran's 
conditions with an event or incurrence while in service, will 
not support a claim for service-connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

Further, the appellant's lay hypothesizing as to matters 
requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot support her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellant has offered no 
medical evidence in support of her contentions.  Accordingly, 
as there is no "independent" objective medical evidence of 
record to support the appellant's contention, the Board finds 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death, as a result of service-
connected disabilities, must be denied.  



III.  Entitlement to Nonservice-Connected Death Pension 
Benefits

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271. 

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

An initial matter, the appellant's status is as a surviving 
spouse without dependent children for MAPR purposes.

Effective at the time of the veteran's death, the income 
limit for a surviving spouse without a dependent child was 
$6,407.  In her initial September 2002 application for 
benefits, the appellant reported that she received $653 per 
month ($7,236 per year) in Social Security benefits, in 
addition to $50 of Medical deduction, for a total monthly 
benefit of $707 per month ($8,484 per year).  

She listed an additional $100 per month from IHC Care Plus 
disability.  In the Net Worth section, she reported $4,300 in 
stocks, bonds, or bank deposits, and $3,000 in other property 
(two cars) for a total Net Worth of $7,300.  She expected to 
receive $2,000 as a one-time pay-out on a life insurance 
policy.

While the appellant has submitted no other income statements, 
she related in an August 2004 hearing before the Board that 
her income had not changed.  Nonetheless, the appellant's 
reported annual income from September 2002 exceeds the MAPR 
as established by Congress.  Moreover, even if she has had no 
increase in her Social Security benefits, her income of 
$8,484 per year still exceeds the current MAPR of $7,094.

While the Board empathizes with any financial difficulty the 
surviving spouse may experience, given her countable income 
alone, her income precludes her from receiving pension 
benefits.  The Board notes that the appellant was informed by 
the RO that unreimbursed medical expenses could be subtracted 
from her Social Security income for purposes of computing 
income limits.  She was encouraged to inform VA if she had 
significant unreimbursed medical expenses which might lower 
her income below the limits set by law.  There is no 
additional income evidence submitted by the appellant.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Veterans 
Claims Court held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  Because the appellant's income 
exceeds the statutory limits, she is not legally entitled to 
death pension benefits, regardless of the veteran's lengthy 
and honorable service.  Thus, the appellant's claim of 
entitlement to death pension benefits is denied.

IV.  Entitlement to Basic Eligibility for DEA Benefits Under 
Chapter 35

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2005) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).  

At a hearing before the Board in August 2004, the appellant 
indicated her intent to withdraw her appeal for DEA benefits.  
Upon questioning of the claim, her representative stated that 
"under my advice, she has said that she'll withdraw that 
issue." 

As such, the Board finds that the appellant has withdrawn her 
appeal as to DEA benefits, and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in September 2002, October 2003, and December 2003.

The appellant has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The VCAA notice letters generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  The appellant was 
notified of the need to give to VA any evidence pertaining to 
her claims.  There is no allegation from the appellant that 
she has any evidence in her possession that is needed for a 
full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the appellant was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  She was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the April 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the appellant requested and 
was provided with a hearing before the Board in August 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to an increased rating for duodenal 
ulcer disease for purposes of accrued benefits is denied.

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.

The claim for entitlement to NSC death pension benefits is 
denied.

The appeal for entitlement to basic eligibility for Survivors 
and Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code is dismissed without prejudice. 


REMAND

With respect to a claim for cause of death under the 
provisions of § 1151, as noted above, in an alternative 
argument, the appellant contends that the veteran experienced 
blood clots as a result of two surgical procedures at a VA 
facility in February 2001.  She maintains that the veteran 
was never the same after the surgeries and eventually died as 
a result of a stroke due to blood clots caused by the 
surgeries.  

While one attempt was made to associate the records with the 
claims file, the VA medical evidence from the relevant time 
frame is not of record.  Therefore, the Board finds that 
records from the veteran's left leg stent placement and right 
leg femoral-popliteal bypass surgery undertaken in February 
2001 at the VAMC Salt Lake City should be associated with the 
claims file.  

If, and only if, the medical records reflect that the veteran 
was treated for post-operative blood clots, or symptoms 
reasonably attributable thereto, a medical opinion should be 
obtained regarding the appellant's allegations that the 
veteran's leg surgery materially caused his death.  

Finally, the appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

Accordingly, this case is REMANDED for the following:

1.  Obtain all VA hospital and treatment 
records, including the consent form, if 
available, from the VAMC Salt Lake City 
for the period from July 2000 to the date 
of the veteran's death in August 2002.

2.  If, and only if, the post-surgical 
evidence reflects treatment for blood 
clots, or symptoms reasonably 
attributable thereto, the claims file 
should be directed to the appropriate 
health care provider for a medical 
opinion on the issue of whether the 
veteran's February 2001 leg surgeries 
were the proximate cause of his death in 
August 2002.  The claims file should be 
made available to the reviewing health 
care provider, who is asked to express 
opinions as to the following:

*	Did the veteran incur any additional 
disability, in the form of blood 
clots as a result of a right leg 
stent placement and/or left femoral-
popliteal bypass surgery in February 
2001?  

*	If additional disability, in the 
form of blood clots, is shown as a 
result of the February 2001 
surgeries, was the cause of the 
additional disability the result of 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of VA, or by an event not 
reasonably foreseeable.

*	The examiner is also asked to 
discuss the appellant's allegation 
that the veteran died as a result of 
blood clots associated with the 
surgeries.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to cause of death 
benefits under 38 U.S.C.A. § 1151.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


